internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi 7-plr-110045-00 date date number release index number legend a b c d f g h q r s t dear in a letter dated date you requested rulings regarding your purchase of oil_and_gas_properties you represented that a agreed to purchase certain interests in oil_and_gas producing properties and related production equipment from b production from the interests includes gas produced from the c formation which are qualified_fuels under sec_29 of the internal_revenue_code_of_1986 as amended a will claim the credit under sec_29 only with respect to production from wells which have been determined to produce qualified_fuel by the applicable regulatory authorities in accordance with the natural_gas policy act of as consideration for the subject interests a will pay b cash equal to d a will also be obligated to pay a dollar denominated production_payment and a time denominated production_payment retained by b the dollar denominated production_payment is payable solely out of q of the net_proceeds from the sale of hydrocarbons from the subject interests and will terminate when the total amount_paid equals r the time denominated production_payment entitles b to s of the net_proceeds less amounts paid to satisfy the dollar denominated production_payment the time denominated production_payment terminates on h in addition a is required to make payments to b equal to g of the value of the sec_29 credits generated by the plr-110045-00 subject interests recourse promissory note when the time denominated production_payment terminates the production from the subject interests is expected to equal f percent of the current at the time of creation of the production_payment estimate of the economically recoverable reserves in the subject interests when the production_payment was created the estimated present_value of the production from the subject interests after both of the production payments terminate was greater than of the present_value of the entire production stream from all the subject interests following termination of the production payments a will be entitled to of the income from production attributable to the subject interests as part of the assignment b reserved an interest the contingent_interest in any reserves that might exist after production of of the reserves currently estimated to exist b was granted options to re-acquire the subject interests for greater of dollar_figuret or fair_market_value during four different time windows or circumstances a entered into a management agreement with b for it will be compensated the agreement is typical of those in the industry the rulings requested are a has acquired the entire economic_interest of b in the transferred properties the production payments are properly characterized as purchase_money_mortgage loans under sec_636 of the code any sec_29 credit attributable to production from the properties after their sale to a is attributable to a sec_1_611-1 of the income_tax regulations provides that an economic_interest is possessed in every case in which the taxpayer has acquired by investment any interest in mineral in place and secures by any form of legal relationship income derived from the extraction of the mineral to which the taxpayer must look for a return of the taxpayer’s capital in 310_us_404 the taxpayer received payments which had to be satisfied out of any sale of the fee simple title of the land as well as production of the oil because the taxpayer was not looking entirely upon the oil production for a return on his investment the court found he did not have an economic_interest sec_1_614-1 provides that the term_interest means an economic_interest in a mineral deposit within the meaning of sec_1_611-1 the term includes working or operating interests royalties overriding royalties net profits interests and plr-110045-00 to the extent not treated as loans under sec_636 production payments sec_636 and sec_1_636-1 provide that a production_payment created and retained upon the transfer of the mineral_property burdened by the production_payment is treated as a purchase_money_mortgage loan on the burdened mineral_property sec_1_636-3 defines the term production_payment to mean a right to a specified share of the production from mineral in place if as and when produced or the proceeds from the production the right must be an economic_interest in the mineral in place it may burden more than one mineral_property and the burdened mineral_property need not be an operating_mineral_interest the right must have an expected economic life at the time of its creation of shorter duration than the economic life of one or more of the burdened mineral properties a right to mineral in place that can be required to be satisfied by other than the production of mineral from the burdened mineral_property is not an economic_interest in mineral in place a production_payment may be limited by a dollar amount a quantum of mineral or a period of time a right to mineral in place has an economic life of shorter duration than the economic life of a mineral_property burdened thereby if the right may not reasonably be expected to extend in substantial amounts over the entire productive life of the mineral_property sec_1_636-1 of the regulations states that the payer and payee shall determine their allowable deductions as if the production_payment were a loan and refers to sec_483 of the code sec_483 in turn refers to sec_1272 through for the treatment of original_issue_discount instruments sec_29 provides a credit for qualified_fuel as defined in sec_29 sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer a transaction will be classified as a sale_or_exchange of a mineral_interest in cases in which the owner of a continuing property interest assigns that interest and retains a non-continuing interest in production economic_interest that is an interest that is not coterminous with the productive life of the transferred property in this case b will retain production payments that are limited to a specified dollar amount and a specified time cut off based on a percentage of the reserves currently known to exist at the time the transaction is consummated if additional reserves are found to exist after all reserves currently known to exist have been produced b will acquire a contingent_interest which is a specified percentage of any such additional reserves the production payments are payable solely from production from the burdened properties and have economic lives of shorter duration than the economic lives of the burdened properties accordingly based on the information submitted and the representations made the production payments meet the requirements of sec_1 plr-110045-00 a and are treated as purchase_money_mortgage loans because the interest b retained in any additional reserves does not come into being unless and until the additional reserves not at present believed to exist are determined to exist it is not a continuing interest the recourse promissory note is to be paid from sources other than the subject properties following anderson because the recourse promissory note is payable from sources other than the subject properties the right to receive such payments does not constitute an economic_interest based solely on the representations made and the information submitted we conclude that a has acquired the entire economic_interest of b in the transferred properties the production payments are properly characterized as purchase_money_mortgage loans under sec_636 of the code any sec_29 credit attributable to production from the properties after their sale to a is attributable to a unless and until b reacquires the properties or the contingent_interest arises no opinion is expressed or implied regarding the determination of the buyer’s basis in the subject interests no opinion is expressed or implied regarding the determination of amounts attributable to the interest or principal pursuant to the production payments this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling should be attached to your tax_return filed for the year in which the transaction covered by this ruling was consummated a copy is enclosed for this purpose except as ruled above we express or imply no opinion as to the federal tax consequences of this transaction under any other provision of the code specifically we express or imply no opinion whether any fuel produced from the properties is qualified_fuel within the mean of sec_29 however we do point out that following true oil company v commissioner of internal revenue no 10th cir date production from any well which lacks a determination by a jurisdictional agency or review of such determination by ferc does not qualify for the credit under sec_29 sincerely joseph h makurath senior technician reviewer branch
